 



Exhibit 10.7



  March 25, 2003

Marcelo Girotti
IMPSAT S.A.
Alferez Pareja 256
1107 Buenos Aires, Argentina
Re: Letter Agreement; Offer of Employment

Dear Mr. Girotti:

     I am writing to confirm our offer of employment to you. As we have
discussed, the terms and conditions of your employment shall be as follows:

     1.     Commencing on March 25, 2003 (the “Commencement Date”), you shall be
employed as Executive Vice President, Products and Marketing, of IMPSAT Fiber
Networks, Inc. (the “Company”). You shall report to the Chief Executive Officer
of the Company, and your primary office shall be based in Buenos Aires,
Argentina. Such employment shall be carried out either directly through the
Company or indirectly through any subsidiary of the Company, in such proportions
as the Company may from time to time determine in its sole discretion. For the
purposes of this letter agreement, the term “Company” shall include all
subsidiaries of the Company.

     2.     You will be paid an annualized salary of U.S.$310,000. Your salary
shall be paid in accordance with the Company’s regular and customary payroll
practices as determined from time to time, but in no event less frequently than
monthly.

     3.     You will also be entitled to participate in any bonus plan
established by the Company for its senior executives and shall receive any such
bonus compensation as may be determined by the Board of Directors of the Company
(the “Board”) or the compensation committee of the Board (the “Compensation
Committee”).

     4.     On the Commencement Date (or, if later, the date on which the fair
market value of the Company’s common stock is determined under the terms of the
Impsat Fiber Networks, Inc. 2003 Stock Incentive Plan (the “2003 Long Term
Incentive Plan”), and subject to the approval of the Compensation Committee, you
shall, pursuant to the terms of the 2003 Long Term Incentive Plan, be granted an
option, which is not an incentive option under Section 422 of the Internal
Revenue Code, (the “Option”) for 154,350 shares of the Company’s common stock.
The exercise price per share for each of the Option shares shall be U.S.$15.00
(or, if greater, the fair market value of the stock, as

 



--------------------------------------------------------------------------------



 



Mr. Marcelo Girotti
March 25, 2003
Page 2

determined under the 2003 Long Term Incentive Plan, on the date of grant). The
term of the Option will be eight years from the date of the Option’s grant.
Subject to paragraph 11 hereof, the Option shall vest in four installments:
One-quarter of the Option shares shall vest on the Commencement Date;
one-quarter of the Option shares shall vest on the first anniversary of the
Commencement Date; one-quarter of the Option shares shall vest on the second
anniversary of the Commencement Date; and the final one-quarter of the Option
shares shall vest on the third anniversary of the Commencement Date, but, in
each case, only if you still employed with the Company on such respective date.
The grant of the Option shall, in all events, be subject to the terms and
conditions of the 2003 Long Term Incentive Plan, and shall be effectuated by a
non-statutory stock option agreement between the Company and you entered into
pursuant to the 2003 Long Term Incentive Plan.

     5.     On the Commencement Date, you shall, pursuant to the terms of the
2003 Long Term Incentive Option Plan, be granted 25,000 shares of the Company’s
common stock (the shares so granted to you being the “Restricted Stock”).
Subject to paragraph 11 hereof, the Restricted Stock shall vest one-quarter on
the Commencement Date; one-quarter on the first anniversary of the Commencement
Date; one-quarter on the second anniversary of the Commencement Date; and
one-quarter on the third anniversary of the Commencement Date, but, in each
case, only if you still employed with the Company on such respective date. The
Restricted Stock shall, in all events, be subject to the terms and conditions of
the 2003 Long Term Incentive Plan and shall be effectuated by a restricted stock
agreement between the Company and you entered into pursuant to the 2003 Long
Term Incentive Plan.

     6.     You will be entitled to such other benefits and related plans,
including medical, disability and life insurance, as are established by the
Company for its senior executives or otherwise required by applicable law, in
each case as determined by the Compensation Committee.

     7.     Subject to the terms of this letter and applicable law, your
employment with the Company shall be at will and shall be terminable by the
Company upon 30 days’ prior written notice.

     8.     You acknowledge that, as part of your employment with the Company
and as a result of your access to the Company’s Trade Secrets and Confidential
Information (each as defined below), you will occupy a position of trust and
confidence with the Company. You agree to maintain strictly the confidentiality
of all Trade Secrets and

 



--------------------------------------------------------------------------------



 



Mr. Marcelo Girotti
March 25, 2003
Page 3

Confidential Information which you may receive or to which you may have access
or become privy to during your employment with the Company. If you are unable to
determine whether information is a Trade Secret or Confidential Information, you
shall treat such information as a Trade Secret and Confidential Information and
such information shall be considered as a Trade Secret and Confidential
Information. Without limitation on the foregoing, you agree that you shall not,
except with the express prior written permission of the Board: (i) transfer or
disclose any Trade Secrets or Confidential Information, directly or indirectly,
to any third party except to another Company employee or independent Company
contractor known by you to be bound by a written confidentiality obligation with
the Company precluding the disclosure of any such Trade Secrets or Confidential
Information; (ii) use any Trade Secrets or Confidential Information in any
manner, except as contemplated under this letter agreement for the purposes for
which such Trade Secrets and/or Confidential Information may have been provided
to you by the Company; or (iii) take any other action with respect to the Trade
Secrets or Confidential Information inconsistent with the confidential and
proprietary nature of such Trade Secrets and/or Confidential Information.

     The restrictions contained herein shall extend (a) with respect to Trade
Secrets, during the term of your employment with the Company and for so long
thereafter as the pertinent ideas and information embodied therein remain secret
and (b) with respect to Confidential Information, during the term of your
employment with the Company and for so long thereafter as the pertinent ideas
and information embodied therein remain competitively sensitive.

     As used in this letter agreement, the following terms shall have the
following meanings:

     "Confidential Information” means and includes: (i) all business or
financial information, plans, processes and strategies, market research and
analyses, projections, financing arrangements, consulting and sales methods and
techniques, expansion plans, forecasts and forecast assumptions, business
practices, operations and procedures, marketing and merchandising information,
distribution techniques, customer information and other business information
respecting the Company; (ii) all information and materials which are proprietary
and confidential to a third party and which have been provided to the Company by
such third party for the Company’s use; and (iii) all information derived from
such Confidential Information. Confidential Information shall not include
information and materials that are already, or otherwise become, known by or
generally available to the public without restriction on disclosure, other than
as a result of an act or

 



--------------------------------------------------------------------------------



 



Mr. Marcelo Girotti
March 25, 2003
Page 4

omission by you in breach of the provisions of this letter agreement or any
other applicable agreement between you and the Company.

     "Trade Secret” means and includes the whole or any portion or phase of any
scientific or technical information, design (including, without limitation,
screen design), process, formula, password, concept, data organization,
reference manual, user manual, logic manual, system specifications,
configuration manual, help text, other system documentation, or any improvement
of any thereof, in any case that is valuable and secret (in the sense that it is
not generally known to competitors of the Company), and includes, without
limitation, the specialized information and technology that the Company has
developed or may develop or acquire.

     9.     You acknowledge that you are being hired in part for the purpose of
inventing, creating and maintaining confidential and/or proprietary materials
for the Company. You agree that all such materials which you develop or conceive
and/or documents during your employment with the Company, including, without
limitation, all designs, discoveries and inventions, shall be owned solely and
exclusively by the Company and the Company shall be the owner thereof owner for
all purposes, including, but not limited to, for the purposes of distribution,
exhibition, advertising and exploitation of such materials or any part of them
in all media and by all means now known or which may hereafter be devised,
throughout the universe in perpetuity. You agree that in furtherance of the
foregoing, you shall disclose, deliver and assign to the Company all such
designs, discoveries and inventions and shall execute all such documents,
including patent and copyright applications, as the Company reasonably shall
deem necessary to further document the Company’s ownership rights therein and to
provide the Company the full and complete benefit thereof. You reserve no rights
with respect to any such materials, and hereby acknowledges the adequacy and
sufficiency of the compensation paid and to be paid by the Company to you for
the materials and the contributions you will make to the development of any such
information or materials. You agree to cooperate with all lawful efforts of the
Company to protect the Company’s rights in and to any or all of such information
and materials and will at the request of the Company execute any instrument or
documents in order to register, establish, acquire, prosecute, maintain, perfect
or defend the Company’s rights in and to such information and materials.

     10.     You hereby covenant and agree that during the period of your
employment with the Company and, in the case of termination of such employment
by the Company for Cause (as defined in paragraph 11 below), termination of such
employment by you

 



--------------------------------------------------------------------------------



 



Mr. Marcelo Girotti
March 25, 2003
Page 5

for Good Reason (as defined in paragraph 11 below) and so long as the Company is
in compliance with its obligations in paragraph 11 below, or any other case of
termination pursuant to which the Company is paying to you the termination
compensation (or other amounts) set forth in paragraph 11 below, for one
(1) year thereafter, you will not, directly or indirectly, or as a partner,
shareholder, lender, officer, director, trustee, employee, agent, consultant or
member of any person, firm or corporation, or otherwise, enter into the employ
of, render or otherwise engage (i) in any business activities which are the same
or similar to any of the business activities of the Company, or (ii) in any
consulting or advising regarding any activities of the Company or about any
aspect of any existing or contemplated agreement with the Company for any person
or entity that is, or has been at any time in the prior twelve (12) months, a
customer of the Company or a person or entity which has contacted, or been
contacted by, the Company regarding any potential services which the Company
might provide such person or entity. The foregoing limitations shall not be
deemed to prohibit you from acquiring as a passive investment not more than five
percent (5%) of the capital stock of a competing business, which stock is traded
on a national securities exchange or the over-the-counter market, but only if
such investment is made in the context of managing your or your family’s
personal investments, and only so long as your personal investments (including
such aforementioned passive investments) do not substantially interfere with the
performance of your responsibilities as Executive Vice President, Products and
Marketing, of the Company.

     You hereby covenant and agree that during the period of your employment
with the Company and for one (1) year thereafter, you will not, directly or
indirectly, or as a partner, shareholder, officer, director, trustee, employee,
agent, consultant or member of any person, firm or corporation, or otherwise:
(i) solicit any customer of the Company; (ii) directly or indirectly attempt to
induce any vendor, customer or supplier of or to the Company to terminate such
person’s relationship with the Company; or (iii) solicit, by way of offering an
employment or consulting opportunity or otherwise, employees of the Company or
otherwise hire, induce or seek to induce any employee of the Company or any of
the Company’s subsidiaries to leave such employment; provided, however, the
restrictions in this clause (iii) shall not apply to such hiring or inducement
of any employee if the employee’s employment with the Company has been
terminated by the Company prior to such hiring or inducement.

     You hereby covenant and agree that during the period of your employment
with the Company and, in the case of termination of such employment by the
Company for Cause (as defined in paragraph 11 below), termination of such
employment by you for

 



--------------------------------------------------------------------------------



 



Mr. Marcelo Girotti
March 25, 2003
Page 6

Good Reason (as defined in paragraph 11 below) or any other case of termination
pursuant to which the Company is paying to you the termination compensation (or
other amounts) set forth in paragraph 11 below, for one (1) year thereafter, you
will not, directly or indirectly, or as a partner, shareholder, officer,
director, trustee, employee, agent, consultant or member of any person, firm or
corporation, or otherwise be employed by, or render consulting or advisory
services to, any corporation, partnership or other entity if your knowledge or
expertise during the course of such employment or consulting or advisory
services would be used to solicit customers of the Company.

     11.     In consideration for your agreements and compliance with the
obligations set forth in paragraphs 8 through 10 above:

               (a)   subject to subparagraph (b) below, in the event that your
employment with the Company is terminated by the Company other than for Cause
(as defined below) or by you for Good Reason resulting from a decrease in your
salary as set forth in clause (c) of the definition of “Good Reason” below, then
(i) you shall be entitled to receive as severance a lump sum consisting of 100%
of your then existing annual base salary, and (ii) all unvested Options and
Restricted Stock shall vest immediately; or

               (b)   in the event that your employment with the Company is
terminated by you for Good Reason resulting from a failure by the Compensation
Committee to grant you the Option with an exercise price per share of no greater
than U.S.$15.00 as set forth in clauses (a) and (b) of the definition of “Good
Reason” below or by the Company other than for Cause before the Option, with an
exercise price per share of no greater than U.S.$15.00, has been approved by the
Compensation Committee, then (i) you shall be entitled to receive as severance a
lump sum consisting of 500% of your then existing annual base salary, and
(ii) all unvested Options and Restricted Stock shall vest immediately.

     Notwithstanding anything to the contrary set forth in this letter
agreement, you will be entitled to all amounts required by applicable law to be
paid to you upon termination of employment for any reason whatsoever, and all
amounts so payable shall be deducted from the amounts owing to you pursuant to
this paragraph 11, with the result that you shall receive on an aggregate basis
the greater of (i) the amounts set forth in this paragraph 11 and (ii) the
amounts payable pursuant to applicable law

     For the purpose of this letter agreement, the following terms shall have
the following meanings:

 



--------------------------------------------------------------------------------



 



Mr. Marcelo Girotti
March 25, 2003
Page 7

     "Cause” shall mean: (a) your grossly negligent conduct or willful
misconduct in connection with the execution of your duties hereunder that causes
material and demonstrable injury to the Company or the Company’s reputation,
continuing thirty (30) days after written notice by the Chairman of the Board to
you of the need to cure; (b) your willful failure or refusal to perform in any
material respect your duties hereunder, provided the nonperformance continues
uncorrected for a period of thirty (30) days after written notice thereof by the
Chairman of the Board to you; (c) your breach of any material term or condition
of this letter agreement (including, but not limited to, the provisions of
paragraphs 8 and 10, which, in all events shall be deemed to be material terms
and conditions of this letter agreement); (d) your willful dishonesty, fraud,
alcohol or illegal drug abuse, or misconduct with respect to the business or
affairs of the Company which, in each case, adversely affects the operations,
prospects or reputation of the Company; or (e) your conviction of a felony or
other crime involving moral turpitude. Any determination of “Cause,” and of your
cure of the matters referred to in clauses (a) and (b) above shall be determined
by the Compensation Committee.

     "Good Reason” shall mean the continuance of any of the following after
thirty (30) days prior written notice by you to the Company specifying the basis
for your having Good Reason to terminate your employment: (a) failure by the
Compensation Committee to approve the Option, (b) failure of the Compensation
Committee to approve the Option with an exercise price per share of no greater
than U.S.$15.00, provided, however, that in both cases you shall not be entitled
to give notice of such failure under this paragraph 11 until at least 30 days
after the Commencement Date, or (c) reduction of your base salary as set forth
in paragraph 2 above.

     12.     Withholding. All amounts payable to you pursuant to this letter
agreement shall be paid subject to such reporting and withholding requirements,
if any, as may be imposed by applicable law and applicable Company policy.

     13.     Severability. It is the intention of the Company and you that the
provisions of this letter agreement shall be enforceable to the fullest extent
permitted under applicable law, and that the unenforceability of any provision
or provisions hereof, or any portion thereof, shall not render unenforceable or
otherwise impair any other provisions or portions thereof. If any provision of
this letter agreement is determined by a court of competent jurisdiction to be
unenforceable, void or invalid in whole or in part, this letter agreement shall
be deemed amended to delete or modify, as necessary, the offending provisions or
portions thereof and to alter the bounds thereof, including specifically, any
time, place and manner restrictions contained in any of the restrictive

 



--------------------------------------------------------------------------------



 



Mr. Marcelo Girotti
March 25, 2003
Page 8

covenants contained herein, in order to render it valid and enforceable. In any
event, the balance of this letter agreement shall be enforced to the fullest
extent possible without regard to such unenforceable, void or invalid provisions
or part thereof.

     14.     Acknowledgment. YOU ACKNOWLEDGE THAT, BEFORE SIGNING THIS LETTER
AGREEMENT, YOU HAVE BEEN GIVEN AN OPPORTUNITY TO READ IT, CAREFULLY EVALUATE IT,
AND ASK ANY QUESTIONS YOU MAY HAVE HAD REGARDING IT OR ITS PROVISIONS. YOU ALSO
ACKNOWLEDGES THAT YOU HAD THE RIGHT TO HAVE THIS LETTER AGREEMENT REVIEWED BY AN
ATTORNEY OF YOUR CHOOSING AND THAT THE COMPANY GAVE YOU A REASONABLE PERIOD OF
TIME TO DO SO IF YOU SO DESIRED.

     15.     Governing Law. The validity and effect of this letter agreement and
the rights and obligations of the parties hereto shall be construed and
determined in accordance with the internal laws of the State of Delaware, United
States of America, without regard for any provisions thereof as to conflict of
laws. The parties hereto submit to the exclusive jurisdiction of the federal and
state courts located in Delaware in connection with any suit, action or
proceeding arising out of or based on this letter agreement.

     16.     Continuing Obligations. Except as otherwise indicated, the
obligations of this letter agreement shall continue notwithstanding the
termination of your employment.

*       *       *

 



--------------------------------------------------------------------------------



 



Mr. Marcelo Girotti
March 25, 2003
Page 9

     Please acknowledge your acceptance of this offer of employment by executing
both copies of this letter and returning one copy to the Company. Upon receipt
by the Company of a fully executed copy, this offer of employment shall become a
binding agreement between you and the Company.



  Sincerely,



  IMPSAT FIBER NETWORKS, INC.



  By:  

--------------------------------------------------------------------------------

Accepted and Agreed:

--------------------------------------------------------------------------------

Marcelo Girotti

 